Citation Nr: 0915249	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-31 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a pulmonary 
disorder, including chronic obstructive pulmonary disease and 
asthma.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  

This appeal arises from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

In his December 2006 notice of disagreement the Veteran 
limited his appeal to the issues set out on the title page.  

The issues of service connection for diabetes mellitus and a 
pulmonary disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service treatment records do not include any diagnosis of 
hypertension in service or any elevated blood pressure 
readings.  

2.  The claims folder does not include any evidence of 
diagnosis of hypertension within one year of the Veteran's 
separation from the service.  

3.  There is no current diagnosis of a bilateral hearing loss 
in the claims folder.  

4.  The Veteran has not submitted either a lay statement 
describing ringing in his ears or a medical diagnosis of 
tinnitus.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in active 
military service; and the service incurrence of hypertension 
may not be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  A bilateral hearing loss was not incurred or aggravated 
in active military service; and the service incurrence of a 
bilateral hearing loss may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).  

3.  Tinnitus was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

By letter dated in September 2005, VA satisfied foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate his 
claims.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that VCAA notice of requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  The Veteran 
was informed of the information required by the Court in 
Dingess in a September 2006 letter.  

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.   
The RO did not arrange to have the Veteran examined in 
conjunction with his claims.  The evidence in this case does 
not include any findings of hypertension in service and the 
Veteran had not offered any evidence of a current hearing 
loss or tinnitus.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension and 
sensorineural hearing loss, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Factual background and analysis.

On his pre-induction examination in April 1969 the Veteran's 
blood pressure was recorded as 132/84.  His hearing acuity 
was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
X
0
LEFT
5
0
0
XX
-10

Physical inspection in July 1969 did not reveal any 
additional defects.  

Service treatment records do not include any record of 
elevated blood pressure readings.  There are no references to 
any complaints of difficulty hearing or ringing in the ears.  

At service separation in June 1971 the Veteran's blood 
pressure was recorded as being 120/84.  His hearing acuity 
was reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
XX
5
LEFT
5
5
5
XX
5

On his Report of Medical History in June 1971 the Veteran 
denied any history of high blood pressure and hearing loss.  

On his application for VA benefits, submitted in August 2006, 
the Veteran listed his claimed disabilities as including 
hypertension, a bilateral hearing loss and tinnitus.  He did 
not indicate having any treatment for those disorders on his 
application form.  

During August 2006 VA treatment, the Veteran said he had 
elevated blood pressure for years.  Nursing notes in August 
2006, include three blood pressure readings taken on one day.  
They were 120/82, 96/85 and 120/75.  The next day four 
readings revealed blood pressure of 92/66, 96/67, 103/69 and 
120/80.  It was noted the Veteran's hypertension was 
hypercontrolled on his current medication and plans were 
recorded to change his current combination of medications and 
to monitor him.  Two days later blood pressure readings taken 
six times during the day were as follows: 91/60, 95/66, 
104/72, 101/68, 109/68 and 97/68.  An August 2006 VA 
Discharge Summary includes diagnosis of hypertension.  

In December 2006, the Veteran submitted a statement saying he 
sought all of his medical treatment at VA.  

August 2007 VA records include diagnosis of hypertension in 
the listing of his medical disorders.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection for hypertension, requires not only a 
current diagnosis of hypertension but evidence of service 
incurrence.  Service treatment records do not include any 
elevated blood pressure readings.  Hypertension is defined as 
diastolic blood pressure that is predominantly 90mm or 
greater, and isolated systolic hypertension means that 
systolic blood pressure is predominantly 160mm or greater 
with diastolic blood pressure of less than 90mm.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1)(2008).  

The regulations also provide for presumptive service 
connection with evidence of hypertension to a degree of 10 
percent within the initial post service year.  There are no 
records of any diagnosis of hypertension in the claims folder 
prior to August 2006.  The Veteran reported a history of high 
blood pressure, but has not indentified when and where it was 
first diagnosed.  At service separation he denied any history 
of high blood pressure.  

In the absence of evidence of high blood pressure in service 
or during the initial post service year, there is no basis 
for granting service connection.  

As to the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus there is no current 
diagnosis of either in the claims folder.  In addition, the 
audiometric findings at service induction and separation do 
not meet the definition of hearing loss set out at 38 C.F.R. 
§ 3.385.  At service separation the Veteran denied having a 
history of hearing loss.  The evidence does not include any 
evidence of a sensorineural hearing loss within one year of 
the Veteran's separation from the service.  There are no 
complaints in any of the current VA records of difficulty 
hearing or ringing in the ears.  The only treatment for the 
ears was for bilateral otitis media.  Even those records 
contain no references or complaints of hearing loss or 
ringing in the ears.  

The Board has considered the subjective nature of tinnitus.  
It is a disorder that a lay person is competent to describe.  
Unfortunately, the Veteran has not done so, he has not 
submitted any description of his claimed tinnitus, complained 
to any VA care provider of ringing in his ears or submitted a 
statement to the RO.  The only reference is that on his 
application for benefits.  

The Board considered whether the Veteran should be afforded a 
VA audiological evaluation and examination to determine if he 
currently has a bilateral hearing loss or tinnitus.  The 
regulations provide that VA will provide a medical evaluation 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2008).  Even if 
hearing loss or tinnitus was diagnosed the Veteran has not 
provided any reason why it would be related to his service.  

There is no diagnosis of a bilateral hearing loss by VA 
standards in the claims folder.  In addition, service records 
do not include any complaints of difficulty hearing or 
ringing in the ears.  At service separation the Veteran 
denied any history of hearing loss.  The Veteran has not 
submitted a statement, provided testimony or complained to 
his current VA care providers about having a hearing loss or 
tinnitus.  There is no basis in the record for providing the 
Veteran with an audiometric evaluation or examination.  

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability. In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992). 

Service connection for bilateral hearing loss and tinnitus is 
not warranted.  


ORDER

Service connection for hypertension is denied.  

Service connection for a bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

The Veteran is also seeking service connection for diabetes 
mellitus and a pulmonary disorder.  His DD Form 214 reveals 
he served in the Republic of Vietnam from December 1969 to 
October 1970.  He contends he developed diabetes mellitus 
from exposure to Agent Orange in the Republic of Vietnam.  
Based on his verified service the regulations provide that he 
is presumed to have been exposed to Agent Orange.  38 C.F.R. 
§ 3.307 (2008).  The regulations provide presumptive service 
connection for diabetes mellitus for veterans who served in 
the Republic of Vietnam during the prescribed period.  
38 C.F.R. §§ 3.307, 3.309 (2008).  

A review of the Veteran's VA treatment records reveals 
evidence of glucose intolerance and elevated glucose levels.  
A September 2007 VA Nutrition Note indicates the Veteran 
agreed to a Glucose Tolerance Test (GTT) to see if he 
actually had diabetes mellitus.  An October 2007 VA 
psychiatric record includes in the list of current medical 
problems, diabetes.  But there is no record of the scheduled 
GTT, an actual diagnosis of diabetes mellitus, Type II or any 
records of treatment for the disorder.  The VA records of 
treatment in the claims folder only include records through 
October 2007.  The claim must be remanded to obtain a copy of 
the GTT if possible and/or arrange for the Veteran to be 
examined to determine if he has diabetes mellitus.  

On his application for VA benefits, the Veteran listed 
chronic obstructive pulmonary disease (COPD).  A review of 
his current VA records includes diagnoses of asthma, 
bronchitis and COPD.  Service treatment records contain 
complaints of chest wheezing in August and September 1970, 
tightness in his chest and a productive cough in October 
1970, chest pain in January 1971 with an upper respiratory 
infection, record of lung area congestion reaching to his 
bronchi in May 1971, and complaints of pain in his chest and 
side in June 1971.  Based on the current evidence of record 
the Board has redrafted the issue as one of service 
connection for a pulmonary disorder.  The Veteran should be 
examined by VA to determine if his currently diagnosed 
pulmonary disorder/s began in service.  38 C.F.R. § 3.159 
(2008).  

The Veteran must be informed of the importance of reporting 
to any scheduled VA examinations and of the possible adverse 
consequences of failing to so report.  See 38 C.F.R. § 3.655 
(2008).

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran 
identify all health care providers who 
have treated him for a pulmonary disorder 
since service separation and any health 
care provider who has diagnosed diabetes 
mellitus.  VA should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.  

2.  The veteran should be afforded a VA 
pulmonary examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and such review must be 
documented in the examination report.  
Service treatment records should be 
reviewed including: complaints of chest 
wheezing in August and September 1970, 
tightness in his chest and a productive 
cough in October 1970, May 1971 records 
of lung area congestion reaching to his 
bronchi, chest pain in January 1971 with 
an upper respiratory infection, and June 
1971 complaints of pain in his chest and 
side.  The examiner is asked to diagnose 
any current pulmonary disorder.  For each 
disorder order diagnosed he/she is asked 
to answer the following: 

Is it at least as likely as not (50 
percent probability) that the currently 
diagnosed pulmonary disorder began in 
service?  

All indicated special studies deemed 
necessary must be conducted.  A 
complete rationale for all opinions 
expressed must be provided.

3.  The veteran should be afforded a VA 
endocrinology examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and such review must 
be documented in the examination 
report.  The purpose of the examination 
is to determine if the Veteran 
currently has diabetes mellitus, Type 
II.  The examiner's attention is 
directed to September 2007 VA records 
which indicate a Glucose Tolerance Test 
(GTT) was scheduled.  If review of 
available records supports diagnosis of 
diabetes mellitus, type II the examiner 
is asked to identify those records in 
his/her report.  At the discretion of 
the examiner any testing required to 
confirm diagnosis of diabetes mellitus, 
type II, should be conducted.  If 
findings do not support diagnosis of 
diabetes mellitus, type II, the 
examiner is asked to explain why in 
his/her report.  

4.  If the benefits sought on appeal 
remain denied  the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


